         Case 20-32299-KLP                   Doc 1         Filed 05/14/20 Entered 05/14/20 00:12:37                              Desc Main
                                                           Document     Page 1 of 18

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                   Eastern District of Virginia
                                          (State)                                                                                      ☐ Check if this is an
Case number (if known):                                          Chapter       11                                                          amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.



1.   Debtor’s Name                               Intelsat S.A.


                                                 Intelsat Global Holdings S.A.
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          4 rue Albert Borschette                                     7900 Tysons One Place
                                          Number            Street                                    Number         Street


                                                                                                      P.O. Box

                                          L-1246 Luxembourg                                           McLean,                     Virginia    22102
                                          City                             State     Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business

                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 www.intelsat.com

6.   Type of debtor                       ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☒ Other. Specify:             S.A.




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 1
          Case 20-32299-KLP             Doc 1     Filed 05/14/20 Entered 05/14/20 00:12:37                               Desc Main
                                                  Document     Page 2 of 18
Debtor       Intelsat S.A.                                                    Case number (if known)
           Name



                                        A. Check One:
7.   Describe debtor’s business
                                        ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                        ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                        ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                        ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                        ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                        ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        ☒ None of the above

                                        B. Check all that apply:
                                        ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                        ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                        ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                        5174 - Satellite Telecommunications

8. Under which chapter of the           Check One:
   Bankruptcy Code is the
   debtor filing?                       ☐ Chapter 7

                                        ☐ Chapter 9

                                        ☒ Chapter 11. Check all that apply:
      A debtor who is a “small                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      business debtor” must check                           aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      the first sub-box. A debtor as                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      defined in § 1182(1) who elects                       balance sheet, statement of operations, cash-flow statement, and federal income tax
      to proceed under subchapter V                         return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      of chapter 11 (whether or not                         1116(1)(B).
      the debtor is a “small business
      debtor”) must check the second                     ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent
      sub-box.                                             liquidated debts (excluding debts owed to insiders or affiliates) are less than $7,500,000
                                                           and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is
                                                           selected, attach the most recent balance sheet, statement of operations, cash-flow
                                                           statement, and federal income tax return or if any of these documents do not exist,
                                                           follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                         ☐ A plan is being filed with this petition.

                                                         ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                           creditors, in accordance with 11 U.S.C. § 1126(b).
                                                         ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                           Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                           Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                           Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                         ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                           12b-2.
                                        ☐ Chapter 12




     Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
             Case 20-32299-KLP                  Doc 1        Filed 05/14/20 Entered 05/14/20 00:12:37                                    Desc Main
                                                             Document     Page 3 of 18
    Debtor     Intelsat S.A.                                                               Case number (if known)
              Name



    9. Were prior bankruptcy cases          ☒ No          District                           When                         Case number
       filed by or against the debtor       ☐ Yes.
       within the last 8 years?                           District                           When                         Case number

    10. Are any bankruptcy cases             ☐ No
        pending or being filed by a          ☒ Yes.                                                                       Relationship     Affiliate
                                                          Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                          District     Eastern District of Virginia                       When             05/13/2020
       List all cases. If more than 1,                                                                                                     MM / DD / YYYY
       attach a separate list.
                                                        Case number, if known
    11. Why is the case filed in this       Check all that apply:
        district?
                                            ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                            ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have         ☒ No.
        possession of any real              ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                      ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                            safety.
                                                            What is the hazard?
                                                      ☐     It needs to be physically secured or protected from the weather.

                                                       ☐     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                             attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                             assets or other options).
                                                      ☐     Other
                                                      Where is the property?
                                                                                             Number          Street



                                                                                             City                                 State       Zip Code

                                                      Is the property insured?
                                                      ☐ No

                                                      ☐ Yes.         Insurance agency

                                                                     Contact name
                                                                     Phone


                     Statistical and administrative information

    13. Debtor’s estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐      1-49                         ☐       1,000-5,000                     ☐     25,001-50,000
        creditors1                        ☐      50-99                        ☒       5,001-10,000                    ☐     50,001-100,000
                                          ☐      100-199                      ☐       10,001-25,000                   ☐     More than 100,000
                                          ☐      200-999


1      The estimated number of creditors and estimated amounts of assets, and liabilities, are being listed on a consolidated basis for all Debtor affiliates
       listed on Rider 1, attached hereto.

       Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         Case 20-32299-KLP                 Doc 1       Filed 05/14/20 Entered 05/14/20 00:12:37                                    Desc Main
                                                       Document     Page 4 of 18
Debtor     Intelsat S.A.                                                             Case number (if known)
          Name



15. Estimated assets                 ☐       $0-$50,000                 ☐     $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
                                     ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                ☐   $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000          ☐     $50,000,001-$100 million               ☒   $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million        ☐     $100,000,001-$500 million              ☐   More than $50 billion

16. Estimated liabilities            ☐      $0-$50,000                   ☐    $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
                                     ☐      $50,001-$100,000             ☐    $10,000,001-$50 million                ☐   $1,000,000,001-$10 billion
                                     ☐      $100,001-$500,000            ☐    $50,000,001-$100 million               ☒   $10,000,000,001-$50 billion
                                     ☐      $500,001-$1 million          ☐    $100,000,001-$500 million              ☐   More than $50 billion

                 Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on                05/13/2020
                                                                   MM/ DD / YYYY


                                              /s/ David Tolley                                                   David Tolley
                                              Signature of authorized representative of debtor                Printed name

                                                      Executive Vice President,
                                                      Chief Financial Officer, and Co-Chief
                                              Title   Restructuring Officer




18. Signature of attorney                    /s/ Michael A. Condyles                                         Date            05/13/2020
                                              Signature of attorney for debtor                                               MM/ DD/YYYY



                                              Michael A. Condyles
                                              Printed name
                                              Kutak Rock LLP
                                              Firm name
                                              901 East Byrd Street, Suite 1000
                                              Number                 Street
                                              Richmond                                                               VA               23219-4071
                                              City                                                                   State              ZIP Code

                                              (804) 343-5227                                                         michael.condyles@kutakrock.com
                                              Contact phone                                                              Email address
                                              27807                                               VA
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
         Case 20-32299-KLP                   Doc 1       Filed 05/14/20 Entered 05/14/20 00:12:37                             Desc Main
                                                         Document     Page 5 of 18
Official Form 201A (12/15)

                                            IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                                       RICHMOND DIVISION

                                                                               )
          In re:                                                               )   Chapter 11
                                                                               )
          INTELSAT S.A.,                                                       )   Case No. 20-_________ (___)
                                                                               )
                                          Debtor.                              )
                                                                               )
             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

            1.If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
          number is     CIK #0001525773

            2.The following financial data is the latest available information and refers to the debtor’s condition on
          April 1, 2020


               (a)   Total assets                                                  $   11,651,558,000
               (b)   Total debts (including debts listed in 2.c., below)           $   16,805,844,000
               (c)   Debt securities held by more than 500 holders                     See Comments
                                                                                                                     Approximate
                                                                                                                     number of
                                                                                                                     holders:
                secured    ☐    unsecured     ☐    subordinated      ☐     $
                secured    ☐    unsecured     ☐    subordinated      ☐     $
                secured    ☐    unsecured     ☐    subordinated      ☐     $
                secured    ☐    unsecured     ☐    subordinated      ☐     $
                secured    ☐    unsecured     ☐    subordinated      ☐     $


               (d)   Number of shares of preferred stock                                                             01
               (e)   Number of shares of common stock                                                                142,085,7741


               Comments, if any:      Intelsat S.A. does not and cannot know the precise number of beneficial holders of any of
          the debt securities it has issued and does not believe that any such securities are held by more than 500 holders.



             3.Brief description of debtor’s business:   Intelsat S.A. is a publicly held operator of one of the world’s largest
          satellite services businesses, which provides a diverse array of communications services to a wide variety of clients,
          including media companies, telecommunication operators, internet service providers, and data networking service
          Providers.

             4.List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
          securities of debtor:
          Serafina S.A. (34.1%); Cyrus Capital Partners L.P. and related entities (7.6%); Appaloosa LP and related entities (7.4%);
          Discovery Capital Management LLC (6.1%)




1   1 billion shares of common stock or preferred stock are authorized under the Consolidated Articles of Incorporation of Intelsat S.A., as amended on
    September 9, 2019 https://www.sec.gov/Archives/edgar/data/1525773/000152577320000007/exhibit31consolidateda.htm.


     Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 5
          Case 20-32299-KLP                   Doc 1   Filed 05/14/20 Entered 05/14/20 00:12:37             Desc Main
                                                      Document     Page 6 of 18

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                  Eastern District of Virginia
                                           (State)                                                              ☐ Check if this is an
 Case number (if known):                                 Chapter   11                                               amended filing


                                                          Rider 1
                           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
         On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United States
Bankruptcy Court for the Eastern District of Virginia for relief under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of these cases under the case number assigned to the chapter 11 case of
Intelsat S.A.


    1.    Intelsat Virginia Holdings LLC
    2.    Intelsat US LLC
    3.    Intelsat S.A.
    4.    Intelsat (Luxembourg) S.A.
    5.    Intelsat Align S.à r.l
    6.    Intelsat Alliance LP
    7.    Intelsat Asia Carrier Services, LLC
    8.    Intelsat Connect Finance S.A.
    9.    Intelsat Envision Holdings LLC
    10.   Intelsat Finance Bermuda Ltd.
    11.   Intelsat Genesis GP LLC
    12.   Intelsat Genesis Inc.
    13.   Intelsat Global Sales & Marketing Ltd.
    14.   Intelsat Holdings LLC
    15.   Intelsat Holdings S.A.
    16.   Intelsat International Employment LLC
    17.   Intelsat International Systems, LLC
    18.   Intelsat Investment Holdings S.à.r.l
    19.   Intelsat Investments S.A.
    20.   Intelsat Jackson Holdings S.A.
    21.   Intelsat License Holdings LLC
    22.   Intelsat License LLC
    23.   Intelsat Satellite LLC
    24.   Intelsat Service and Equipment LLC
    25.   Intelsat Subsidiary (Gibraltar) Limited
    26.   Intelsat UK Financial Services Ltd
    27.   Intelsat US Finance LLC
    28.   Intelsat Ventures S.à r.l
    29.   PanAmSat Europe Corporation
    30.   PanAmSat India LLC
    31.   PanAmSat India Marketing L.L.C.
    32.   PanAmSat International Holdings, LLC
    33.   PanAmSat International Sales, LLC
    34.   Southern Satellite Licensee LLC
    35.   Southern Satellite LLC




                                                                   Rider 1
Case 20-32299-KLP              Doc 1     Filed 05/14/20 Entered 05/14/20 00:12:37                    Desc Main
                                         Document     Page 7 of 18


                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION

                                                           )
    In re:                                                 )       Chapter 11
                                                           )
    INTELSAT S.A.,                                         )       Case No. 20-___________(___)
                                                           )
                             Debtor.                       )
                                                           )

                                    LIST OF EQUITY SECURITY HOLDERS1

             Debtor                Equity Holders                Address of Equity Holder         Percentage of
                                                                                                   Equity Held2
                                                                       18 Rue Erasme
    Intelsat S.A.              Serafina S.A.                                                         34.1%
                                                                   Luxembourg N4 L-1468
                                                               c/o Cyrus Capital Partners, L.P.
                               Cyrus Capital Partners,
    Intelsat S.A.                                              65 East 55th Street, 35th Floor       7.6%3
                               L.P. and related entities
                                                                    New York, NY 10022
                               Appaloosa LP and                   51 John F Kennedy Pkwy,
    Intelsat S.A.                                                                                     7.4%
                               related entities                     Short Hills, NJ 07078
                               Discovery Capital
                                                                    20 Marshall Street
    Intelsat S.A.              Management, LLC and                                                    6.1%
                                                                Norwalk, Connecticut 06854
                               related entities




1
       This list reflects holders of five percent or more of Intelsat S.A.’s common stock. This list serves as the
       disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
       Procedure. By the Debtors’ Motion for Entry of an Order (I) Extending Time to File Schedules and
       Statements of Financial Affairs, (II) Authorizing the Debtors to File a Consolidated List of Creditors in
       Lieu of Submitting a Separate Mailing Matrix for Each Debtor, (III) Authorizing the Debtors to File a
       Consolidated List of the Debtors’ Thirty Largest Unsecured Creditors, (IV) Waiving the Requirement to
       File a List of Equity Security Holders, (V) Authorizing the Debtors to Redact Certain Personal
       Identification Information, and (VI) Granting Related Relief, filed contemporaneously herewith, the
       Debtor is requesting a waiver of the requirement under Bankruptcy Rule 1007 to file a list of all of its
       equity security holders.

2
       Positions listed for Serafina S.A., Appaloosa LP and related entities, and Discovery Capital
       Management, LLC and related entities are as of April 1, 2020, according to the Proxy Statement filed
       with the Securities and Exchange Commission on April 28, 2020.

3
       Position listed for Cyrus Capital Partners, LP and related entities is as of April 27, 2020, according to
       their Schedule 13D beneficial ownership report, filed with the Securities and Exchange Commission
       as of May 4, 2020.
Case 20-32299-KLP           Doc 1     Filed 05/14/20 Entered 05/14/20 00:12:37                Desc Main
                                      Document     Page 8 of 18


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 INTELSAT S.A.,                                       )    Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Serafina S.A.                                                                34.1%
                            Case 20-32299-KLP                                     Doc 1             Filed 05/14/20 Entered 05/14/20 00:12:37                                                                             Desc Main
                                                                                                    Document     Page 9 of 18


     Fill in this information to identify the case:
     Debtor name: Intelsat S.A., et al.
     United States Bankruptcy Court for the: Eastern District of Virginia
     Case number (If known): ______________                                                                                                                                                 Check if this is an amended
                                                                                                                                                                                             filing

     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 40 Largest
     Unsecured Claims and Are Not Insiders                                     12/15
     A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also,
     do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40 largest unsecured claims.

                                                                                                                                                                                                                       Amount of unsecured claim
                                                                                                                                                                                                if the claim is fully unsecured, fill in only unsecured claim amount. If
                                                                                                                                           Nature of the claim (for      Indicate if claim is   claim is partially secured, fill in total claim amount and deduction for
                                                                                   Name, telephone number, and email address of          example, trade debts, bank         contingent,                value of collateral or setoff to calculate unsecured claim.
     Name of creditor and complete mailing address, including zip code
                                                                                                 creditor contact                        loans, professional services,    unliquidated, or
                                                                                                                                          and government contracts)           disputed
                                                                                                                                                                                                 Total claim, if partially    Deduction for value
                                                                                                                                                                                                                                                       Unsecured claim
                                                                                                                                                                                                        secured              of collateral or setoff

     U.S. BANK NATIONAL ASSOCIATION                                           ATTN: RICK PROKOSCH
     60 LIVINGSTON AVE                                                        TITLE: VICE PRESIDENT                                       8.5% SENIOR NOTES DUE 2024
 1                                                                                                                                                                                                                                                      $3,075,383,000
     ST PAUL, MN 55107                                                        PHONE: 651‐466‐6619                                           (Includes unpaid interest)
     UNITED STATES                                                            EMAIL: RICK.PROKOSCH@USBANK.COM
     U.S. BANK NATIONAL ASSOCIATION                                           ATTN: RICK PROKOSCH
     60 LIVINGSTON AVE                                                        TITLE: VICE PRESIDENT
 2                                                                                                                                        5.5% SENIOR NOTES DUE 2023                                                                                    $1,985,000,000
     ST PAUL, MN 55107                                                        PHONE: 651‐466‐6619
     UNITED STATES                                                            EMAIL: RICK.PROKOSCH@USBANK.COM
     U.S. BANK NATIONAL ASSOCIATION                                           ATTN: RICK PROKOSCH
     60 LIVINGSTON AVE                                                        TITLE: VICE PRESIDENT
 3                                                                                                                                        9.75% SENIOR NOTES DUE 2025                                                                                   $1,885,000,000
     ST PAUL, MN 55107                                                        PHONE: 651‐466‐6619
     UNITED STATES                                                            EMAIL: RICK.PROKOSCH@USBANK.COM
     U.S. BANK NATIONAL ASSOCIATION                                           ATTN: RICK PROKOSCH
     60 LIVINGSTON AVE                                                        TITLE: VICE PRESIDENT
 4                                                                                                                                        9.5% SENIOR NOTES DUE 2023                                                                                    $1,250,000,000
     ST PAUL, MN 55107                                                        PHONE: 651‐466‐6619
     UNITED STATES                                                            EMAIL: RICK.PROKOSCH@USBANK.COM
     WELLS FARGO BANK, NATIONAL ASSOCIATION                                   ATTN: MUNEERA CARR
                                                                                                                                         8.125% SENIOR NOTES DUE 2023
     420 MONTGOMERY STREET                                                    TITLE: CONTROLLER
 5                                                                                                                                          (Excludes amounts held by                                                                                   $8,883,370,008
     SAN FRANCISCO, CA 94104                                                  PHONE: 703‐734‐0021
                                                                                                                                                     Debtors)
     UNITED STATES                                                            EMAIL: MUNEERA.CARR@YAHOO.COM
   U.S. BANK NATIONAL ASSOCIATION                                             ATTN: RICK PROKOSCH
   60 LIVINGSTON AVE                                                          TITLE: VICE PRESIDENT
 6                                                                                                                                        7.75% SENIOR NOTES DUE 2021                                                                                    $421,219,000
   ST PAUL, MN 55107                                                          PHONE: 651‐466‐6619
   UNITED STATES                                                              EMAIL: RICK.PROKOSCH@USBANK.COM
   U.S. BANK NATIONAL ASSOCIATION                                             ATTN: RICK PROKOSCH
   60 LIVINGSTON AVE                                                          TITLE: VICE PRESIDENT                                        4.5% SENIOR CONVERTIBLE
 7                                                                                                                                                                                                                                                       $402,500,000
   ST PAUL, MN 55107                                                          PHONE: 651‐466‐6619                                               NOTES DUE 2024
   UNITED STATES                                                              EMAIL: RICK.PROKOSCH@USBANK.COM
   MINISTRY OF PTT (ALGERIA)                                                  ATTN: BRAHIM BOUMZAR
   4 BOULEVARD KRIM BELKACEM                                                  TITLE: MINISTER
 8 ALGIERS, 16027                                                             PHONE: 213(0)21‐711‐220                                        LEGACY SHAREHOLDER                                                                                           $9,631,781
   ALGERIA                                                                    EMAIL: CONTACT@MPTTN.GOV.DZ
                                                                              FAX: 213(0)21 730 047
    IRAQ TELECOMMUNICATIONS & POST COMPANY                                    ATTN: ANMAR HADI
    THE MINISTRY'S HEADQUARTERS, 8933+8G                                      PHONE: 964‐770‐768‐7654
 9 AL‐NISOUR SQUARE ADJACENT TO THE BAGHDAD TOWER                             EMAIL: ANMAR.HADI@SCIS.GOV.IQ                                  LEGACY SHAREHOLDER                                                                                           $6,580,163
    BAGHDAD                                                                   FAX: 8933+8G
    IRAQ
    THE BOEING COMPANY                                                        ATTN: MICHAEL ARTHUR
    100 NORTH RIVERSIDE                                                       TITLE: SENIOR VICE PRESIDENT                                  SATELLITE PERFORMANCE
 10                                                                                                                                                                                                                                                       $6,283,365
    CHICAGO, IL 60606                                                         PHONE: 312‐544‐2000                                                 INCENTIVES
    UNITED STATES                                                             EMAIL: MICHAEL.ARTHUR@BOEING.COM
    JSAT INTERNATIONAL, INC.                                                  ATTN: EIICHI YONEKURA
    C/O SKY PERFECT JSAT CORPORATION                                          TITLE: PRESIDENT
                                                                                                                                                                            CONTINGENT,
 11 1401 H STREET NW, SUITE 220                                               PHONE: 202‐379‐4400                                              REVENUE SHARING                                                                                            $3,950,000
                                                                                                                                                                           UNLIQUIDATED
    WASHINGTON, DC 20005                                                      EMAIL: YONEKURA‐EIICHI@SPTVJSAT.COM
    UNITED STATES                                                             FAX: 202‐379‐4410
    HISPASAT S.A.                                                             ATTN: JUAN JESUS GARCIA
    PASEO DE LA CASTELLANA, 39                                                TITLE: CHIEF FINANCIAL OFFICER
 12                                                                                                                                           LEASEBACK PAYABLE                                                                                           $1,882,860
    MADRID, 28046                                                             PHONE: 34‐91‐710‐25‐40
    SPAIN                                                                     EMAIL: JJGARCIA@HISPASAT.ES
    MINISTRY OF MARITIME AFFAIRS, TRANSPORTATION & COM                        ATTN: OLEG BUTKOVIĆ
    PRISAVLJE 14                                                              TITLE: MINISTER
 13                                                                                                                                          LEGACY SHAREHOLDER                                                                                           $1,799,156
    ZAGREB, 10000                                                             PHONE: 385‐1‐6169‐115
    CROATIA                                                                   EMAIL: MINISTAR@MMPI.HR
    FOX ENTERTAINMENT GROUP, INC.                                             ATTN: BOB CHAPEK
    500 SOUTH BUENA VISTA STREET                                              TITLE: CHIEF FINANCIAL OFFICER                                                                CONTINGENT,
 14                                                                                                                                           CUSTOMER DEPOSIT                                                                                            $1,685,907
    BURBANK, CA 91521                                                         PHONE: 818‐560‐1000                                                                          UNLIQUIDATED
    UNITED STATES                                                             EMAIL: ROBERT.CHAPEK@DISNEY.COM
    AZERCOSMOS OJSCO                                                          ATTN: RASHAD NABIYEV
    72 UZEYIR HAJIBEYLI STREET                                                TITLE: CHIEF EXECUTIVE OFFICER
 15 BAKU, AZ1000                                                              PHONE: 994‐12‐565‐0055                                            TRADE PAYABLE                                                                                             $1,582,456
    AZERBAIJAN                                                                EMAIL: RASHAD.NABIYEV@GMAIL.COM
                                                                              FAX: 994‐12‐565‐0066
    MINISTRY OF TRANSPORT & COMM. (KGZ)                                       ATTN: BEISHENOV ZHANAT SAMATOVICH
    42 ISANOV ST                                                              TITLE: MINISTER
 16 BISHKEK, KYRGYZ REPUBLIC 720017                                           PHONE: 00996‐312‐314289                                        LEGACY SHAREHOLDER                                                                                           $1,562,513
    KYRGYZSTAN                                                                EMAIL: MTK@MTK.GOV.KG
                                                                              FAX: 00996‐312‐312811
    TRYCO INTERNATIONAL, INC. ‐ GUINEA BISSEAU                                ATTN: FRANZ KARL ZENZ
    6736 OLD MCLEAN VILLAGE DR.                                               TITLE: CHIEF EXECUTIVE OFFICER
 17 MCLEAN, VA 22101                                                          PHONE: 703‐734‐0467                                            LEGACY SHAREHOLDER                                                                                           $1,562,513
    UNITED STATES                                                             EMAIL: TRYCO@TRYCO.ORG
                                                                              FAX: 703‐847‐0741
    TIM S.A.                                                                  ATTN: PIETRO LABRIOLA
    AVENIDA JOÃO CABRAL DE MELLO NETO                                         TITLE: CHIEF EXECUTIVE OFFICER
                                                                                                                                                                            CONTINGENT,
 18 850, BLOCO 1B, 4º ANDAR                                                   PHONE: 55‐21‐410‐940                                            CUSTOMER DEPOSIT                                                                                            $1,336,156
                                                                                                                                                                           UNLIQUIDATED
    BARRA DA TIJUCA, RIO DE JANEIRO CEP 22775‐057                             EMAIL: PIETRO.LABRIOLA@ICLOUD.COM
    BRAZIL
    NEW SKIES SATELLITES                                                      ATTN: JOHN PURVIS
    CHÂTEAU DE BETZDORF                                                       TITLE: CHIEF LEGAL OFFICER                                                                    CONTINGENT,
 19                                                                                                                                            REVENUE SHARING                                                                                            $1,199,082
    BETZDORF, GREVENMACHER 6815                                               PHONE: 352‐710‐725‐1                                                                         UNLIQUIDATED
    LUXEMBOURG                                                                EMAIL: JOHN.PURVIS@SES.COM




Official Form 204                                                                                                                                                                                                                                                        Page 1
                               Case 20-32299-KLP                                                   Doc 1                Filed 05/14/20 Entered 05/14/20 00:12:37                                                                                     Desc Main
                                                                                                                       Document      Page 10 of 18
Debtor:    Intelsat S.A., et al.                                                                                                                                                                                                         Case number (if known)_____________________________________




                                                                                                                                                                                                                                                   Amount of unsecured claim
                                                                                                                                                                                                                            if the claim is fully unsecured, fill in only unsecured claim amount. If
                                                                                                                                                                       Nature of the claim (for      Indicate if claim is   claim is partially secured, fill in total claim amount and deduction for
                                                                                                    Name, telephone number, and email address of                     example, trade debts, bank         contingent,                value of collateral or setoff to calculate unsecured claim.
      Name of creditor and complete mailing address, including zip code
                                                                                                                  creditor contact                                   loans, professional services,    unliquidated, or
                                                                                                                                                                      and government contracts)           disputed
                                                                                                                                                                                                                             Total claim, if partially    Deduction for value
                                                                                                                                                                                                                                                                                   Unsecured claim
                                                                                                                                                                                                                                    secured              of collateral or setoff

    TYSONS CORNER OFFICE I LLC                                                                ATTN: ROSEMARIE SUBASIC
    2800 POST OAK BLVD                                                                        TITLE: VICE PRESIDENT
 20 HOUSTON, TX 77056‐6188                                                                    PHONE: 713‐621‐8000                                                              LEASE PAYABLE                                                                                          $1,068,452
    UNITED STATES                                                                             EMAIL: ROSEMARIE_SUBASIC@HINES.COM
                                                                                              FAX: 571‐730‐4725
      TELESPAZIO                                                                              ATTN: CHRISTOPHE ROSENTHAL
      VIA TIBURTINA                                                                           TITLE: CHIEF FINANCIAL OFFICER
 21                                                                                                                                                                            TRADE PAYABLE                                                                                           $943,169
      ROME, LAZIO 965 00156                                                                   PHONE: 39‐06‐40791
      ITALY                                                                                   EMAIL: CHRISTOPHE.ROSENTHAL@TELESPAZIO.COM
      PT INDOSAT                                                                              ATTN: EYAS NAIF ASSAF
      INDOSAT BUILDING                                                                        TITLE: CHIEF FINANCIAL OFFICER
                                                                                                                                                                                                        CONTINGENT,
 22   JALAN MEDAN MERDEKA BARAT NO. 21                                                        PHONE: 62‐21‐3444 2606                                                         CUSTOMER DEPOSIT                                                                                          $812,094
                                                                                                                                                                                                       UNLIQUIDATED
      CENTRAL JAKARTA, JAKARTA 10110                                                          EMAIL: AALNEAMA@OOREDOO.QA
      INDONESIA                                                                               FAX: 62‐21‐30003757
      CELCOM (MALAYSIA) SDN. BHD. (167469‐A)                                                  ATTN: JENNIFER WONG
      NO. 6, PERSIARAN BARAT                                                                  TITLE: CHIEF FINANCIAL OFFICER
                                                                                                                                                                                                        CONTINGENT,
 23   SEKSYEN 52                                                                              PHONE: 603‐7200‐2222                                                           CUSTOMER DEPOSIT                                                                                          $764,570
                                                                                                                                                                                                       UNLIQUIDATED
      PETALING JAYA, 46200                                                                    EMAIL: WONG.JENN@GMAIL.COM
      MALAYSIA
      ETISALAT                                                                                ATTN: HATEM DOWIDAR
      ETISALAT HEAD OFFICE BUILDING                                                           TITLE: CHIEF EXECUTIVE OFFICER
 24   ZAYED THE FIRST STREET                                                                  PHONE: 971‐2‐6283333                                                             TRADE PAYABLE           UNLIQUIDATED                                                                    $750,000
      ABU DHABI CITY, ABU DHABI                                                               EMAIL: HDOWIDAR@ETISALAT.AE
      UAE                                                                                     FAX: 971‐2‐6317000
      KTSAT                                                                                   ATTN: JI HONG KIM
      13606 90, BULJEONG‐RO, BUNDANG‐GU                                                       TITLE: LEGAL COUNSEL
 25   JEONGJA‐DONG                                                                            PHONE: 031‐727‐0114                                                              TRADE PAYABLE                                                                                           $719,769
      SEONGNAM‐SI, GYEONGGI‐DO 13606                                                          EMAIL: JI.KIM@KT.COM
      SOUTH KOREA
      EMETEL SOCIEDAD ANONIMA                                                                 ATTN: MANUEL LAGO VECINO
      ICARIA III, C/ VULCANO 1                                                                TITLE: DIRECTOR GENERAL
                                                                                                                                                                                                        CONTINGENT,
 26   OLEIROS, A CORUÑA 15172                                                                 PHONE: 34‐981‐21‐68‐79                                                         CUSTOMER DEPOSIT                                                                                          $545,970
                                                                                                                                                                                                       UNLIQUIDATED
      SPAIN                                                                                   EMAIL: MLAGO@EMETEL.NET
                                                                                              FAX: 902‐36‐40‐01
    ST ENGINEERING IDIRECT                                                                    ATTN: KEVIN STEEN
    13861 SUNRISE VALLEY DRIVE, SUITE 300                                                     TITLE: CHIEF EXECUTIVE OFFICER
 27 HERNDON, VA 20171                                                                         PHONE: 703‐648‐8000                                                              TRADE PAYABLE                                                                                           $523,359
    UNITED STATES                                                                             EMAIL: KSTEEN@IDIRECT.NET
                                                                                              FAX: 866‐345‐0983
      TELENOR SATELLITE BROADCASTING AS                                                       ATTN: MARTIN FOSS
      SNARØYVEIEN 30, M3A                                                                     TITLE: CHIEF FINANCIAL OFFICER
 28                                                                                                                                                                            TRADE PAYABLE                                                                                           $500,854
      FORNEBU, ØSTLANDET 1360                                                                 PHONE: 47‐670‐73‐470
      NORWAY                                                                                  EMAIL: MARTIN.FOSS@TELENOR.COM
      KDDI CORPORATION                                                                        ATTN: YASUYUKI KOIDE
      GARDEN AIR TOWER                                                                        TITLE: CHIEF OPERATING OFFICER
                                                                                                                                                                                                        CONTINGENT,
 29   3‐10‐10, IIDABASH                                                                       PHONE: 212‐295‐1200                                                            CUSTOMER DEPOSIT                                                                                          $487,115
                                                                                                                                                                                                       UNLIQUIDATED
      CHIYODA‐KU, TOKYO 102‐8460                                                              EMAIL: Y.KOIDE@KDDIA.COM
      JAPAN
      MERCURY SERVICOS DE TELECOMMUNICACOES, SARL GRUPO                                       ATTN: ADALBERTO FERNANDO NHINGUICA
      STREET RAINHA GINGA N 29‐31, 13TH FLOOR                                                 TITLE: CHIEF EXECUTIVE OFFICER
                                                                                                                                                                                                        CONTINGENT,
 30   MAILBOX: 1316                                                                           PHONE: 244‐226‐621‐000                                                         CUSTOMER DEPOSIT                                                                                          $407,421
                                                                                                                                                                                                       UNLIQUIDATED
      LUANDA                                                                                  EMAIL: ADALBERTO.NHINGUICA@MSTELCOM.CO.AO
      ANGOLA
      DISNEY CHANNEL, THE                                                                     ATTN: BRENT WOODFORD
      500 SOUTH BUENA VISTA STREET                                                            TITLE: CONTROLLERSHIP                                                                                     CONTINGENT,
 31                                                                                                                                                                          CUSTOMER DEPOSIT                                                                                          $388,465
      BURBANK, CA 91521                                                                       PHONE: 818‐790‐0887                                                                                      UNLIQUIDATED
      UNITED STATES                                                                           EMAIL: BRENT.WOODFORD@DISNEY.COM
      TELEFONICA DE ARGENTINA S.A.                                                            ATTN: JOSÉ MARÍA ÁLVAREZ‐PALLETE
      SUIPACHA 150 7MO PISO                                                                   TITLE: CHIEF EXECUTIVE OFFICER                                                                            CONTINGENT,
 32                                                                                                                                                                          CUSTOMER DEPOSIT                                                                                          $379,887
      BUENOS AIRES, CP 1008                                                                   PHONE: 54‐11‐4332‐9200                                                                                   UNLIQUIDATED
      ARGENTINA                                                                               EMAIL: JMALVPAL@TISA.TELEFONICA.COM
      OPTUS SATELLITE PTY LTD                                                                 ATTN: KELLY BAYER ROSMARIN
      1 LYON PARK RD                                                                          TITLE: CHIEF EXECUTIVE OFFICER
 33   MACQUARIE PARK                                                                          PHONE: 0061‐280827800                                                            TRADE PAYABLE                                                                                           $353,666
      NEW SOUTH WALES 2113                                                                    EMAIL: KELLY_BAYER@YAHOO.COM
      AUSTRALIA
      RADIO TELEVISION GUATEMALA, S.A. ‐ CANAL 3                                              ATTN: EDGAR SANDOVAL
      GUATEMALA SA ‐ 30 AVENIDA 3‐40, ZONA 11                                                 TITLE: DIRECTOR OF ENGINEERING
                                                                                                                                                                                                        CONTINGENT,
 34   GUATEMALA CITY                                                                          PHONE: 011‐502‐2410‐3112                                                       CUSTOMER DEPOSIT                                                                                          $352,800
                                                                                                                                                                                                       UNLIQUIDATED
      GUATEMALA                                                                               EMAIL: ESANDOVAL@CANAL3.COM.GT
                                                                                              FAX: 011‐502‐2410‐3110
    LOCKHEED MARTIN AUSTRALIA PTY LTD                                                         ATTN: JOE NORTH
    8 BRISBANE AVENUE                                                                         TITLE: CHIEF EXECUTIVE OFFICER
 35                                                                                                                                                                            TRADE PAYABLE                                                                                           $351,603
    BARTON, ACT 2600                                                                          PHONE: 301‐897‐6837
    AUSTRALIA                                                                                 EMAIL: JNORTH@LOCKHEEDMARTIN.COM
    COLOMBIA TELECOMUNICACIONES S.A. E.S.P.                                                   ATTN: FABIÁN HERNÁNDEZ
    TRANSV 60, AVENIDA SUBA                                                                   TITLE: CHIEF EXECUTIVE OFFICER                                                                            CONTINGENT,
 36                                                                                                                                                                          CUSTOMER DEPOSIT                                                                                          $298,118
    BOGOTA, 114A‐55 11001                                                                     PHONE: 57‐1‐705‐0007                                                                                     UNLIQUIDATED
    COLOMBIA                                                                                  EMAIL: FABIAN.HERNANDEZ@TELEFONICA.COM
    PENSION BENEFIT GUARANTY CORPORATION                                                      ATTN: PATRICIA KELLY
    1200 K STREET, N.W.. SUITE 340                                                            TITLE: CHIEF FINANCIAL OFFICER
                                                                                                                                                                                                        CONTINGENT,
 37 WASHINGTON, DC 20005‐4026                                                                 PHONE: 703‐448‐0461                                                             PENSION LIABILITY                                                                                     UNDETERMINED
                                                                                                                                                                                                       UNLIQUIDATED
    UNITED STATES                                                                             EMAIL: KELLY.PATRICIA@PBGC.GOV
                                                                                              FAX: 202‐326‐4112
    INTERNATIONAL TELECOMMUNICATIONS SATELLITE ORGANIZATION (“ITSO”)                          ATTN: PATRICK MASAMBU
                                                                                                                                                                                                        CONTINGENT,
    4400 JENIFER STREET, NW, SUITE #332                                                       TITLE: DIRECTOR
 38                                                                                                                                                                              LITIGATION            UNLIQUIDATED,                                                                UNDETERMINED
    WASHINGTON, D.C. 20015                                                                    PHONE: 202‐243‐5096
                                                                                                                                                                                                         DISPUTED
    UNITED STATES                                                                             EMAIL: PMASAMBU@ITSO.INT
    PATRICIA EWING                                                                            CONTACT INFORMATION ON FILE                                                                               CONTINGENT,
 39 ADDRESS ON FILE                                                                                                                                                       RETIREE RESTORATION PLAN                                                                                  UNDETERMINED
                                                                                                                                                                                                       UNLIQUIDATED
    JOSEPH A. JANKOWSKI                                                                       CONTACT INFORMATION ON FILE                                                                               CONTINGENT,
 40 ADDRESS ON FILE                                                                                                                                                       RETIREE RESTORATION PLAN                                                                                  UNDETERMINED
                                                                                                                                                                                                       UNLIQUIDATED
Note: Unsecured amounts contain projected estimates of pre-petition liability as of the Petition Date and are subject to change as accrued liabilities become invoiced.




Official Form 204                                                                                                                                                                                                                                                                                  Page 2
     Case 20-32299-KLP                     Doc 1        Filed 05/14/20 Entered 05/14/20 00:12:37                               Desc Main
                                                       Document      Page 11 of 18


    Fill in this information to identify the case and this filing:

   Debtor Name           Intelsat S.A.

   United States Bankruptcy Court for the:                                      Eastern District of Virginia
                                                                                             (State)
   Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.
          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:
      ☐      Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐      Schedule H: Codebtors (Official Form 206H)
      ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐      Amended Schedule
      ☒      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders
             (Official Form 204)
      ☒
             Other document that requires a declaration          List of Equity Security Holders and Corporate Ownership
             Statement
          I declare under penalty of perjury that the foregoing is true and correct.
     Executed on                         05/13/2020                               /s/ David Tolley
                                         MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                  David Tolley
                                                                                  Printed name

                                                                                  Executive Vice President, Chief Financial Officer, and
                                                                                  Co-Chief Restructuring Officer
                                                                                  Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-32299-KLP          Doc 1     Filed 05/14/20 Entered 05/14/20 00:12:37                Desc Main
                                    Document      Page 12 of 18


                                     OFFICER’S CERTIFICATE

                                              May 13, 2020

         I, Michelle Bryan, hereby certify that I am the Secretary of the entity identified on Exhibit A
hereto (the “Company”), and do hereby certify solely on behalf of the Company and not in my individual
capacity, that attached hereto as Exhibit A is a true, correct, and complete copy of the resolutions duly
adopted by the board of directors, board of managers or sole members, as applicable, of the
Company. Such resolutions are the only resolutions relating thereto and have not been amended,
rescinded, modified, or revoked since the date of adoption thereof, and are in full force and effect on the
date hereof.


                                                   ***
Case 20-32299-KLP   Doc 1    Filed 05/14/20 Entered 05/14/20 00:12:37   Desc Main
                            Document      Page 13 of 18
Case 20-32299-KLP   Doc 1    Filed 05/14/20 Entered 05/14/20 00:12:37   Desc Main
                            Document      Page 14 of 18



                                    Exhibit A

                                   Resolutions
Case 20-32299-KLP         Doc 1     Filed 05/14/20 Entered 05/14/20 00:12:37              Desc Main
                                   Document      Page 15 of 18


                                          INTELSAT S.A.
                                           société anonyme
                                      4, rue Albert Borschette
                                        L-1246 Luxembourg
                                     RCS Luxembourg B.162135
                                          (the “Company”)

                                          RESOLUTIONS

        WHEREAS, the Board has considered certain materials presented by, or on
behalf of, the Company’s management (“Management”) and financial and legal advisors
(collectively, “Advisors”), including, but not limited to, materials regarding the liabilities,
obligations and liquidity of the Company, the strategic alternatives available to the
Company, and the impact of the foregoing on the Company’s business and the business
of the Company’s affiliates.

       WHEREAS, the Board has had adequate opportunity to consult with its
Management and Advisors regarding the materials presented, to obtain additional
information and to fully consider each of the strategic alternatives available to the
Company.

       WHEREAS, the Board has determined, in the judgement of the Board, that the
following resolutions are advisable and in the best interests of the Company, its interest
holders, its subsidiaries, its creditors and other parties in interest.

        Voluntary Petition for Relief under Applicable Bankruptcy Law and Seeking
                                   Necessary Relief

       NOW, THEREFORE, BE IT

        CONFIRMED, that the members of the Board have considered their fiduciary
duties under applicable law in exercising their powers and discharging their duties, to act
honestly and in good faith with a view to the best interests of the Company as a whole
and to exercise the care, diligence and skill that a reasonably prudent person would
exercise in comparable circumstances.

         RESOLVED, that in the judgment of the Board, it is desirable and in the best
interest of the Company, its interest holders, its subsidiaries, its creditors, and other
parties in interest, that the Company shall be, and hereby is, in all respects authorized to
file, or cause to be filed, a voluntary petition for relief (the “Bankruptcy Petition”) under
the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq.
(as amended, the “Bankruptcy Code”) for the Company and any applicable foreign
ancillary proceedings for the Company; and, in accordance with the requirements of the
Company’s governing documents and applicable law, hereby consents to, authorizes and
approves, the filing of the Bankruptcy Petitions and the foreign ancillary proceedings (if
any).
Case 20-32299-KLP         Doc 1    Filed 05/14/20 Entered 05/14/20 00:12:37              Desc Main
                                  Document      Page 16 of 18



        RESOLVED, that any director or duly appointed officer of the Company, each
acting individually and with full power of substitution (together with any persons to
whom such persons delegate certain responsibilities, collectively, the “Authorized
Persons”) be, and hereby is, authorized to execute and file on behalf of the Company and
its subsidiaries all petitions, schedules, lists, and other motions, papers, or documents,
and to take any and all action that such Authorized Person deems necessary or proper to
obtain such relief, including, but not limited to, any action necessary or proper to
maintain the ordinary course operations of the Company or any of its subsidiaries.

                                Retention of Professionals

         RESOLVED, that each of the Authorized Persons, acting individually and with
full power of substitution, be, and hereby is, authorized, empowered and directed to
employ the following professionals on behalf of the Company: (i) the law firm of
Kirkland & Ellis LLP (“K&E”), as general bankruptcy counsel, (ii) the firm of Alvarez &
Marsal North America, LLC (“A&M”), as a restructuring advisor, (iii) the firm of PJT
Partners LP (“PJT”), as financial advisor and investment banker, (iv) Deloitte LLP
(“Deloitte”), as tax advisor, and (v) and any other legal counsel, accountants, financial
advisors, restructuring advisors or other professionals such Authorized Person deems
necessary, appropriate or advisable; each to represent and assist the Company in carrying
out its duties and responsibilities and exercising its rights under the Bankruptcy Code and
any applicable law (including, but not limited to, the law firms filing any pleadings or
responses) and to take any and all actions to advance the rights and obligations of the
Company, including filing any motions, objections, replies, applications, or pleadings;
and in connection therewith, each of the Authorized Persons be, and hereby is authorized,
empowered and directed, in accordance with the terms and conditions hereof, to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain such services.

                                      Cash Collateral

        RESOLVED, the Board has determined that the Company will obtain benefits
from the use of the collateral, including cash collateral, as such term is defined in section
363(a) of the Bankruptcy Code (the “Cash Collateral”), which is security for certain of
the Company’s prepetition secured lenders and noteholders (the “Prepetition Secured
Parties”) under that certain credit agreement, dated as of January 12, 2011 (as amended,
supplemented or otherwise modified from time to time), by and among, inter alia,
Intelsat Jackson Holdings S.A., the guarantors from time to time party thereto, and Bank
of America, N.A., as administrative agent; that certain indenture, dated as of March 29,
2016 (as amended, supplemented or otherwise modified from time to time), by and
among, inter alia, Intelsat Jackson Holdings S.A., the Company, certain subsidiary
guarantors from time to time party thereto, and Wilmington Trust, National Association,
as trustee; and that certain indenture, dated as of June 30, 2016 (as amended,
supplemented or otherwise modified from time to time), by and among, inter alia,
Intelsat Jackson Holdings S.A., the Company, certain subsidiary guarantors from time to
time party thereto, and Wilmington Trust, National Association, as trustee.
Case 20-32299-KLP         Doc 1    Filed 05/14/20 Entered 05/14/20 00:12:37               Desc Main
                                  Document      Page 17 of 18



        RESOLVED, that each of the Authorized Persons, each acting individually and
with full power of substitution, be, and hereby is, authorized, directed and empowered in
the name of, and on behalf of, the Company to seek approval of the use of cash collateral
pursuant to a cash collateral order in interim and final form (a “Cash Collateral Order”),
and to negotiate, execute (under the common seal, if appropriate), and deliver any and all
agreements, instruments, or documents, by or on behalf of the Company, necessary or
advisable to implement the Cash Collateral Order, including providing for adequate
protection to the Prepetition Secured Parties in accordance with section 363 of the
Bankruptcy Code, as well as any additional or further agreements for the use of cash
collateral in connection with the Company’s chapter 11 cases, which agreement(s) may
require the Company to grant adequate protection and security interests to the Prepetition
Secured Parties and each other agreement, instrument, or document to be executed and
delivered in connection therewith, by or on behalf of the Company pursuant thereto or in
connection therewith, all with such changes therein and additions thereto as any
Authorized Person in his/her absolute discretion approves, such approval to be
conclusively evidenced by the taking of such action or by the execution and delivery
thereof.

        RESOLVED, that each of the Authorized Persons of the Company, each acting
individually and with full power of substitution, be, and hereby is, authorized, directed,
and empowered in the name of, and on behalf of, the Company to execute (under the
common seal, if appropriate) and deliver any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions, and extensions of the Cash
Collateral Order or to do such other things which shall in his/her absolute discretion be
necessary, desirable, proper, or advisable to give effect to the foregoing resolutions,
which determination shall be conclusively evidenced by his/her or their execution
thereof.

                           Further Actions and Prior Actions

        RESOLVED, that each of the Authorized Persons, each acting individually and
with full power of substitution be, and hereby is, authorized, empowered and directed to
execute and file all petitions, schedules, motions, lists, applications, pleadings, and other
papers, and to perform such further actions and execute such further documentation that
such Authorized Person in their absolute discretion deems necessary, appropriate or
desirable in accordance with these resolutions.

        RESOLVED, that to the extent the Company is directly or indirectly the sole
member, general partner, managing member, equivalent manager, or other governing
body of certain of the Company’s subsidiaries (each, a “Controlled Company”), each
Authorized Person is authorized, empowered and directed to take each of the actions
described in these resolutions or any of the actions authorized by these resolutions on
behalf of each such applicable Controlled Company.

     RESOLVED, that any Authorized Person of a Company is hereby authorized,
empowered and directed to execute, on behalf of the Company, a consent of the sole
member of each Controlled Company whereby such Controlled Company resolves that,
Case 20-32299-KLP         Doc 1    Filed 05/14/20 Entered 05/14/20 00:12:37             Desc Main
                                  Document      Page 18 of 18



notwithstanding any provision of the Limited Liability Company Agreement or the
Partnership Agreement of such Controlled Company, and notwithstanding that the
Delaware Limited Liability Company Act (the “LLC Act”) may provide to the contrary
(including Section 18-304 of the Act) or the Delaware Revised Uniform Limited
Partnership Act (the “DRULPA”) may provide to the contrary (including Section 17-402
of the Act), the occurrence of any event of the type identified in Section 18-304 of the
LLC Act or Section 17-402 of the DRULPA with respect to a member or general partner,
as applicable, of such Controlled Company shall not cause such member or general
partner, as applicable, to cease to be a member of such Controlled Company and, upon
the occurrence of such an event, such Controlled Company shall continue without
dissolution.

        RESOLVED, that, in addition to the specific authorizations heretofore conferred
upon the Authorized Persons, the Authorized Persons, either individually or as otherwise
required by the Company’s governing documents and applicable law, be, and each of
them hereby is, authorized to take any and all such other and further actions, and to do all
such other deeds and other things as the Company itself may lawfully do, in accordance
with its governing documents and applicable law, including but not limited to, the
negotiation, finalization, execution, acknowledgement, delivery, and filing of any and all
agreements, certificates, instruments, powers of attorney, letters, forms, transfer, deeds
and other documents on behalf of the Company, and the payment of all expenses,
including but not limited to filing fees, in each case as such Authorized Person’s or
Authorized Persons’ may, in his/her/its/their absolute and unfettered discretion approve,
deem or determine necessary, appropriate, advisable or desirable in order to fully carry
out the intent and accomplish the purposes of the resolutions adopted herein; such
approval, deeming or determination to be conclusively evidenced by said individual
taking such action or the execution thereof.

        RESOLVED, that the Board has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of the Company, or hereby waives any right to
have received such notice.

        RESOLVED, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of the
Company, which acts would have been approved by the foregoing resolutions except that
such acts were taken before the adoption of these resolutions, are hereby in all respects
approved, confirmed and ratified as the true acts and deeds of the Company with the
same force and effect as if each such act, transaction, agreement, or certificate had been
specifically authorized in advance by resolution of the Board.
